DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.

Allowable Subject Matter
Claims 23-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 23, the prior art as a whole, either alone or in combination, fails to teach or suggest a vessel configured to elevate a working fluid by multiaxial tilting, comprising: a deck enclosed by an outer hull; first, second, third, and fourth water collecting chambers mounted on the deck; fifth, sixth, seventh, and eighth water collecting chambers elevated above the deck, when said deck is parallel to a horizontal plane, and positioned across from the first, second, third, and fourth water collecting chambers, respectively; ninth, tenth, eleventh, and twelfth water collecting chambers elevated above the fifth, sixth, seventh, and eighth water collecting chambers, respectively, when the deck is parallel to the horizontal plane, and positioned across from the fifth, sixth, seventh, and eighth water collecting chambers, respectively; a first fluid conduit connecting said first and fifth water collecting chambers, the first fluid conduit forming an angle of inclination Al with respect to the horizontal plane; a second fluid conduit connecting said second and sixth water collecting chambers, the second fluid conduit forming an angle of inclination A2 with respect to the horizontal plane; a third fluid conduit connecting said third and seventh water collecting chambers, the third fluid conduit forming an angle of inclination A3 with respect to the horizontal plane; a fourth fluid conduit connecting said fourth and eighth water collecting chambers, the fourth fluid conduit forming an angle of inclination A4 with respect to the horizontal plane; a fifth fluid conduit connecting said fifth and ninth water collecting chambers, the fifth fluid conduit forming an angle of inclination A5 with respect to the horizontal plane; a sixth fluid conduit connecting said sixth and tenth water collecting chambers, the sixth fluid conduit forming an angle of inclination A6 with respect to the horizontal plane; a seventh fluid conduit connecting said seventh and eleventh water collecting chambers, the seventh fluid conduit forming an angle of inclination A7 with respect to the horizontal plane; an eighth fluid conduit connecting said eighth and twelfth water collecting chambers, the eighth fluid conduit forming an angle of inclination A8 with respect to the horizontal plane; each water collecting chamber positioned furthest above said deck among a group of fluidly interconnected water collecting chambers includes a water return conduit configured to return water collected therein to an elevation at or below the deck; and first, second, third, and fourth water turbines connected to a respective water return conduit for converting kinetic energy of the water flowing therein to electricity.
Claims 24-29 are considered allowable based on their dependence on allowed claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832